Citation Nr: 0903397	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-06 029	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from April 1966 to April 1968.

This matter came before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The Board remanded the appeal in May 2007.


FINDINGS OF FACT

1.  On July 17, 2008,, while the appeal was in remand status, 
the RO granted service connection for PTSD, effective August 
27, 2003.

2.  The original appellate issue is moot.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the AOJ granted service connection in July 
2008.  The appeal was subsequently returned to the Board and 
placed on its docket.  The veteran's representative, in a 
January 2009 motion to dismiss the appeal, correctly noted 
that there was no longer an issue in contention and that the 
original appellate issue was moot.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant's 
authorized representative has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


